Case: 14-11156      Document: 00513096933           Page: 1   Date Filed: 06/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11156
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 29, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALBERTO RIVERA-NEVAREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:14-CR-57-1


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       Alberto    Rivera-Nevarez       appeals     the    27-month     within-guidelines
sentence he received following his guilty plea to illegal reentry, in violation of
8 U.S.C. § 1326. For the first time on appeal, he contends that his sentence is
procedurally unreasonable because the district court failed to adequately
explain the reasons for the sentence imposed, specifically failing to address his
mitigation argument.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11156     Document: 00513096933     Page: 2    Date Filed: 06/29/2015


                                  No. 14-11156

      Because Rivera-Nevarez did not raise the objection below, review is for
plain error only. See United States v. Mondragon-Santiago, 564 F.3d 357, 361
(5th Cir. 2009). To establish plain error, Rivera-Nevarez must show a forfeited
error that is clear or obvious and that affects his substantial rights. Puckett v.
United States, 556 U.S. 129, 135 (2009). Even if he makes such a showing, this
court has the discretion to correct the error but will do so only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. Id.
      Given that the sentence imposed was within the guidelines range, little
explanation of the sentence was required, and the district court’s statement, in
response to Rivera-Nevarez’s plea for a more lenient sentence, that a sentence
at the high end of the guidelines range was necessary for just punishment and
deterrence was sufficiently explanatory. See Rita v. United States, 551 U.S.
338, 356-57 (2007). Moreover, even if it is assumed that the district court’s
statement amounted to clear or obvious error, the error is not reversible given
that Rivera-Nevarez has not shown that his substantial rights were affected.
See United States v. Whitelaw, 580 F.3d 256, 262-63 (5th Cir. 2009);
Mondragon-Santiago, 564 F.3d at 365. To the extent that Rivera-Nevarez
argues that Whitelaw was wrongly decided, the argument is unavailing. See
United States v. Walker, 302 F.3d 322, 325 (5th Cir. 2002).
      The judgment of the district court is AFFIRMED.




                                        2